



Exhibit 10.1
WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT
This WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of August 1, 2017
(this “Agreement”), is by and among BRAVO BRIO RESTAURANT GROUP, INC., an Ohio
corporation (the “Borrower”), the Lenders party hereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent to the Lenders (in such capacity,
the “Administrative Agent”). All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).
RECITALS
A.    The Lenders have extended credit to the Borrower pursuant to that certain
Credit Agreement dated as of November 5, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
entered into by and among the Borrower, the Guarantors, the Lenders and the
Administrative Agent.
B.    Certain Events of Default have occurred and are continuing under the
Credit Agreement as a result of the Credit Parties’ failure to comply with
Section 4.2(d) of the Credit Agreement in connection with certain requests for,
and borrowings of, Swingline Loans made between May 8, 2017 and June 2, 2017,
which failure resulted in Events of Default under Section 7.1(b) of the Credit
Agreement (collectively, the “Acknowledged Events of Default”).
C.    The Credit Parties have requested that the Administrative Agent and the
Lenders (i) waive the Acknowledged Events of Default and (ii) make certain
amendments to the Credit Agreement.
D.     The Administrative Agent and the Lenders have agreed to do so, but only
pursuant to the terms set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.    Estoppel, Acknowledgement and Reaffirmation. Each of the Credit Parties
hereby acknowledges and agrees that, as of August 1, 2017, (a) the aggregate
principal amount of the Revolving Loans under the Credit Agreement was
$13,190,834 and (b) the aggregate principal amount of the Term Loan under the
Credit Agreement was $32,000,000, each of which amounts constitutes a valid and
subsisting obligation of the Borrower to the Lenders that is not subject to any
credits, offsets, defenses, claims, counterclaims or adjustments of any kind.
Each of the Credit Parties acknowledges its obligations under the Credit
Documents, reaffirms that each of the Liens and security interests created and
granted in or pursuant to the Security Documents is valid and subsisting and
agree that this Agreement shall in no manner impair or otherwise adversely
affect such obligations, liens or security interests, except as explicitly set
forth herein.
2.    Waiver of Acknowledged Events of Default. Subject to the terms and
conditions set forth herein, the Administrative Agent and the Lenders hereby
waive the Acknowledged Events of Default; provided that the foregoing waiver
shall not be deemed to modify or affect the obligations of the Credit Parties to
comply with each and every other obligation, covenant, duty or agreement under
the Credit Documents and all other instruments, documents and agreements issued,
executed or delivered in connection with the Credit Documents.  This waiver is a
one-time waiver and shall not be construed to be a waiver of, or in any way
obligate the Administrative Agent or the Lenders to waive, any other Default or
Event of Default under the Credit Agreement or the other Credit Documents that
have occurred or that may occur from and after the date hereof.
3.    Amendments to Credit Agreement. Effective as of the Effective Date (as
defined below), the Credit Agreement shall be amended as follows:


1



--------------------------------------------------------------------------------





(a)     The following definitions are hereby added to Section 1.1 of the Credit
Agreement in their appropriate alphabetical order:
“Liquidity” means the sum of (a) all unrestricted cash and Cash Equivalents (on
a book balance basis and available for withdrawal as of the close of the
applicable Business Day) plus (b) the unused amount of the Revolving Committed
Amount.
“Second Amendment Effective Date” means August 1, 2017.
(b)     The following definitions found in Section 1.1 of the Credit Agreement
are hereby amended and restated in their entirety to read as follows:
“Commitment” shall mean as to any Lender, the obligation of such Lender to make
Revolving Loans for the account of the Borrower and participate in Letters of
Credit and Swingline Loans in an aggregate principal and/or stated amount at any
time outstanding not to exceed the amount set forth under the heading
“Commitment” opposite such Lender’s name on Schedule 1.1(a) hereto or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be reduced or modified at any time or from
time to time pursuant to the terms hereof. The aggregate Commitments of all the
Lenders on the Second Amendment Effective Date is $20,000,000; provided, that
the aggregate commitments of all Lenders shall be reduced to (a) $15,000,000
effective January 1, 2018 through July 1, 2018 and (b) $10,000,000 effective
July 2, 2018 and thereafter.
“Maturity Date” means December 1, 2018.
(c)     Section 2.1(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(a)    Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Revolving Lender severally agrees to make revolving
credit loans in Dollars (“Revolving Loans”) to the Borrower from time to time in
an aggregate principal amount (i) from the Second Amendment Effective Date
through December 31, 2017 of up to TWENTY MILLION DOLLARS ($20,000,000), (ii)
from January 1, 2018 through July 1, 2018 of up to FIFTEEN MILLION DOLLARS
($15,000,000) and (iii) from July 2, 2018 and thereafter of up to TEN MILLION
DOLLARS ($10,000,000) (as such amount may be reduced from time to time as
provided in Section 2.6, the “Revolving Committed Amount”) for the purposes
hereinafter set forth (such facility, the “Revolving Facility”); provided,
however, that after giving effect to any Revolving Loan (i) with regard to each
Revolving Lender individually, such Revolving Lender’s Revolving Exposure shall
not exceed its Commitment and (ii) with regard to the Revolving Lenders
collectively, the Aggregate Revolving Exposure shall not exceed Revolving
Committed Amount then in effect. Revolving Loans may consist of Alternate Base
Rate Loans or LIBOR Rate Loans, or a combination thereof, as the Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof; provided, however, that the Revolving Loans made on the Closing Date, or
on any of the three (3) Business Days immediately following the Closing Date,
may consist only of Alternate Base Rate Loans unless the Borrower executes and
delivers a funding indemnity letter, substantially in the form of Exhibit
2.1(a), not fewer than three (3) Business Days prior to the Closing Date. LIBOR
Rate Loans shall be made by each Revolving Lender at its LIBOR Lending Office
and Alternate Base Rate Loans at its Domestic Lending Office.
(d)     Section 2.2(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(b)    Repayment of Term Loan. The principal amount of the Term Loan shall be
repaid in consecutive quarterly installments in an amount equal to (i)
$1,000,000 on the last day of each of the


2



--------------------------------------------------------------------------------





fiscal quarters ending September 24, 2017 and December 31, 2017 and (ii)
$2,500,000 on the last day of the fiscal quarter ending April 1, 2018 and of
each fiscal quarter thereafter as set forth on Schedule 2.2(b) (provided,
however, that if such payment date is not a Business Day, such payment shall be
due on the preceding Business Day), unless accelerated sooner pursuant to
Section 7.2. Notwithstanding the foregoing, any outstanding amount of the Term
Loan shall be fully due and payable on the Maturity Date.
(e)     The first proviso in the first paragraph of Section 2.3(a) (Issuance) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
provided, however, that (i) the aggregate amount of LOC Obligations shall not at
any time exceed (A) from the Second Amendment Effective Date through March 30,
2018 FOUR MILLION DOLLARS ($4,000,000) and (B) from March 31, 2018 and
thereafter THREE MILLION DOLLARS ($3,000,000) (the “LOC Sublimit”), (ii) with
regard to each Revolving Lender individually, such Lender’s Revolving Exposure
shall not exceed such Lender’s Commitment, (iii) with regard to the Revolving
Lenders collectively, the Aggregate Revolving Exposure shall not exceed the
Revolving Committed Amount then in effect, (iv) all Letters of Credit shall be
denominated in Dollars and (v) Letters of Credit shall be issued for any lawful
corporate purposes, including in connection with workers’ compensation and other
insurance programs.
(f)     Section 2.7(b)(iii) of the Credit Agreement (Asset Dispositions) is
hereby amended by replacing the reference therein to “$1,000,000” with a
reference to “$500,000”.
(g)     Section 4.2(d) of the Credit Agreement (Financial Covenant Compliance)
is hereby amended and restated in its entirety to read as follows:
(d)    [Reserved].
(h)     Section 5.9(a) of the Credit Agreement (Consolidated Lease-Adjusted
Leverage Ratio) is hereby amended and restated in its entirety to read as
follows:
(a)    Consolidated Lease-Adjusted Leverage Ratio. As of the end of each fiscal
quarter, the Consolidated Lease-Adjusted Leverage Ratio shall be less than or
equal to:


Fiscal Quarter Ending
Maximum Ratio
 September 24, 2017
6.00 to 1.00
December 31, 2017
5.75 to 1.00
April 1, 2018 and each fiscal quarter thereafter
5.50 to 1.00



(i)     Section 5.9(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(b)    Consolidated Fixed Charge Coverage Ratio. As of the end of each fiscal
quarter, the Consolidated Fixed Charge Coverage Ratio shall be greater than or
equal to 1.15 to 1.00.
(j)     Section 5.9(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(c)    Minimum Consolidated EBITDA. As of the end of each calendar month ending
during the following periods, Consolidated EBITDA on a trailing twelve-month
basis shall be not less than:




3



--------------------------------------------------------------------------------





Period
Minimum Consolidated EBITDA
Second Amendment Effective Date through November 30, 2017
$15,000,000
December 1, 2017 through May 31, 2018
$18,000,000
June 1, 2018 and thereafter
$19,000,000



(k)     A new Section 5.9(d) is hereby added to the Credit Agreement to read in
its entirety as follows:
(d)    Minimum Liquidity. As of the end of each week, Liquidity shall be not
less than $2,000,000 based on an average daily balance for the previous seven
day period.
4.    Amendment Fee. In consideration of the Lenders’ agreements set forth
herein, the Credit Parties shall pay to the Administrative Agent, for the
ratable account of each Lender, an amendment fee in an amount equal to the sum
of (a) 0.10% of the Revolving Committed Amount and Term Loan held by such Lender
as of the Effective Date (the “Effective Date Installment”) and (b) 0.25% of the
Revolving Committed Amount and Term Loan held by such Lender as of the Effective
Date (the “Conditional Installment”; and together with the Effective Date
Installment, collectively, the “Amendment Fee”), which entire Amendment Fee
shall be full earned as of the Effective Date. The Effective Date Installment
shall be due and payable on the Effective Date as a condition precedent to the
effectiveness of this Agreement. The Conditional Installment shall be due and
payable upon the earlier of (y) acceleration of the Obligations after the
occurrence of an Event of Default or (z) December 31, 2017; provided, that the
Conditional Installment shall be waived if, prior to December 31, 2017, and in
the absence of any acceleration of the Obligations, all Obligations are repaid
in full and all Commitments of the Lenders under the Credit Agreement are
terminated.
5.    Deposit Account Control Agreements. Notwithstanding anything to the
contrary in in the Credit Agreement, each Credit Party shall, as promptly as
reasonably possible, and in any event not later than August 14, 2017 (or such
later date to which the Administrative Agent may otherwise agree in writing),
deliver to the Administrative Agent an executed control agreement with respect
to the deposit and securities accounts of such Credit Party for which the
Administrative Agent has not received such an agreement.
6.    Additional Reporting; Conferences with Lenders. In addition to all
financial reports and other information required to be delivered under the
Credit Agreement, the Credit Parties shall:
(a)    (i) as a condition precedent to the effectiveness of this Agreement
prepare, in good faith based upon assumptions believed by the Credit Parties to
be reasonable under the circumstances, and deliver to the Administrative Agent
and the Lenders a cash flow forecast for the following 13-week period in form
reasonably acceptable to the Administrative Agent (the “Initial Cash Flow
Forecast”) and (ii) no later than the last Business Day of each week following
the Effective Date, the Credit Parties shall provide to the Administrative Agent
and the Lenders an updated cash flow forecast for the then-following 13-week
period (each, including the Initial Cash Flow Forecast, a “Cash Flow Forecast”)
in similar form as the Initial Cash Flow Forecast, prepared in good faith by the
Credit Parties upon assumptions believed by the Credit Parties to be reasonable
under the circumstances, together with a reconciliation of actual cash flow of
the Credit Parties against the immediately preceding Cash Flow Forecast and
showing any deviations on a cumulative basis and providing a written explanation
of the variances, prepared by the Credit Parties and in form, and with such
detail (including any material assumptions), as reasonably acceptable to the
Administrative Agent and the Lenders;
(b)    prepare, in good faith based upon assumptions believed by the Credit
Parties to be reasonable under the circumstances, and deliver to the
Administrative Agent and the Lenders monthly reports providing analysis of the
Credit Parties’ financial performance compared against the projections of the
Credit Parties; and
(c)    make themselves available to the Administrative Agent and Lenders for
monthly telephone conferences to provide updates on the Credit Parties’
financial performance and such other matters as the Administrative Agent and
Lenders may reasonably request.


4



--------------------------------------------------------------------------------





7.    Agent Financial Advisor. The Administrative Agent has engaged Focus
Management Group USA, Inc. as its financial advisor (including any successor
financial advisor the “Agent Financial Advisor”) to, among other things, perform
a review of the Credit Parties’ financial performance, financial reporting,
financial forecasts and short term liquidity. The Credit Parties shall (a)
provide the Agent Financial Advisor with reasonable access to the Credit
Parties’ facilities, members of management and financial information as is
necessary to perform the services within the scope of the engagement and (b)
reimburse the Administrative Agent upon demand for the reasonable fees and
expenses incurred by the Administrative Agent in connection with the engagement
of the Agent Financial Advisor.
8.    Payment of Fees and Expenses. The Credit Parties shall reimburse the
Administrative Agent and the Lenders for all fees and expenses of the
Administrative Agent and the Lenders (including without limitation, all fees and
expenses of counsel to the Administrative Agent and the Agent Financial Advisor)
incurred in connection with the Credit Documents, including without limitation
this Agreement.
9.    Effectiveness; Conditions Precedent. This Agreement shall become effective
as of the date hereof (the “Effective Date”) when, and only when, each of the
following conditions shall have been satisfied or waived, in the sole discretion
of the Administrative Agent:
(a)    The Administrative Agent shall have received counterparts of this
Agreement duly executed by each of the Credit Parties, the Lenders and the
Administrative Agent.
(b)    The Administrative Agent shall have received the Effective Date
Installment.
(c)    The Administrative Agent and the Lenders shall have received the Initial
Cash Flow Forecast.
(d)    The Administrative Agent shall have received such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Credit Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Credit Documents to which such Credit Party is a
party.
(e)    The Administrative Agent shall have received reimbursement from the
Credit Parties for all reasonable and documented fees and costs (including
without limitation reasonable fees and costs of counsel to the Administrative
Agent and the Agent Financial Advisor) incurred in connection with the Credit
Documents and this Agreement through the Effective Date.
10.    Incorporation of Agreement. Except as specifically modified herein, the
terms of the Credit Documents shall remain in full force and effect. The
execution, delivery and effectiveness of this Agreement shall not operate as a
waiver of any right, power or remedy of the Administrative Agent under the
Credit Documents, or constitute a waiver or amendment of any provision of the
Credit Documents, except as expressly set forth herein. The breach in any
material respect of any provision or representation under this Agreement shall
constitute an immediate Event of Default under the Credit Agreement, and this
Agreement shall constitute a Credit Document.
11.    Representations and Warranties. Each of the Credit Parties represent and
warrant to the Administrative Agent and the Lenders as follows:


(a)    No Default or Event of Default exists under the Credit Documents on and
as of the Effective Date other than the Acknowledged Events of Default.


(b)    After giving effect to this Agreement, the representations and warranties
of the Credit Parties contained in the Credit Documents are true, accurate and
complete on and as of the Effective Date to the same extent as though made on
and as of such date except to the extent such representations and warranties
specifically relate to an earlier date.




5



--------------------------------------------------------------------------------





(c)    Each of the Credit Parties has the full power and authority to enter
into, execute and deliver this Agreement and perform its obligations hereunder,
under the Credit Agreement, and under each of the Credit Documents. The
execution, delivery and performance by each of the Credit Parties of this
Agreement, and the performance by each of the Credit Parties of the Credit
Agreement and each other Credit Document to which it is a party, in each case,
are within such Person’s powers and have been authorized by all necessary
corporate, limited liability or partnership action of such Person.


(d)    This Agreement has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(e)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Agreement.


(f)    The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its organization documents or (ii)
materially violate, contravene or conflict with any laws applicable to it or any
of its Subsidiaries.


(g)    The Obligations are not reduced or modified by this Agreement and are not
subject to any offsets, defenses or counterclaims.
12.    Release. In consideration of the Administrative Agent’s and the Lenders’
willingness to enter into this Agreement, each of the Credit Parties hereby
releases and forever discharges the Administrative Agent, the Lenders and each
of their respective predecessors, successors, assigns, officers, managers,
directors, employees, agents, attorneys, representatives and affiliates
(hereinafter, all of the above collectively referred to as the “Lender Group”)
from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which any of the
Credit Parties may have or claim to have against any member of the Lender Group.
13.    No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and their
respective successors and assigns. No other Person shall have or be entitled to
assert rights or benefits under this Agreement.
14.    Entirety. This Agreement and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.
This Agreement and the other Credit Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.
15.    Counterparts; Electronic Delivery. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Agreement by facsimile or other electronic means
shall be effective as an original.
16.    No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under this Agreement on or
prior to the date hereof.


6



--------------------------------------------------------------------------------





17.    Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by and interpreted in accordance with the
laws of the State of New York (including Section 5-1401 and Section 5-1402 of
the General Obligations law of the State of New York), without regard to
conflicts or choice of law principles that would require application of the laws
of another jurisdiction, and applicable United States federal law.
18.    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in the Credit Agreement are hereby incorporated by reference, mutatis mutandis.
19.    Further Assurances. Each of the parties hereto agrees to execute and
deliver, or to cause to be executed and delivered, all such instruments as may
reasonably be requested to effectuate the intent and purposes, and to carry out
the terms, of this Agreement.
20.    Miscellaneous.


(a)    Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.
(b)    Wherever possible, each provision of this Agreement shall be interpreted
in such a manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
(c)    Except as otherwise provided in this Agreement, if any provision
contained in this Agreement is in conflict with, or inconsistent with, any
provision in the Credit Documents, the provision contained in this Agreement
shall govern and control.
[Signature Pages Follow]


7



--------------------------------------------------------------------------------







Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.




BORROWER:    BRAVO BRIO RESTAURANT GROUP, INC.


By:    /s/ James J. O’Connor            
Name: James J. O’Connor
Title: Chief Financial Officer


8



--------------------------------------------------------------------------------





ADMINISTRATIVE
AGENT AND LENDERS:            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Lender


By:    /s/ Reginald T. Dawson                     
Name: Reginald T. Dawson                         
Title: Senior Vice President


9



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.                        
                        
By:    /s/ Kelly Werbecki                    
Name:    Kelly Werbecki            
Title:    Vice President    


10



--------------------------------------------------------------------------------









THE HUNTINGTON NATIONAL BANK
                        
By:    /s/ Bruce G. Shearer         
Name:    Bruce G. Shearer            
Title:    Senior Vice President    


11



--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION


By:    /s/ Stephen J. Jones            
Name:    Stephen J. Jones            
Title:    Senior Vice President


12

